United States Court of Appeals
                                                                 Fifth Circuit
                                                              F I L E D
                IN THE UNITED STATES COURT OF APPEALS
                                                              March 28, 2003
                        FOR THE FIFTH CIRCUIT
                                                          Charles R. Fulbruge III
                                                                  Clerk

                             No. 02-60281
                           Summary Calendar



SRISRAM AMARESEN,

          Petitioner,

                                versus

JOHN ASHCROFT, U.S. ATTORNEY GENERAL,

          Respondent.



               Petition for Review of a Decision of the
                     Board of Immigration Appeals
                           No. A 75 895 937


Before HIGGINBOTHAM, SMITH, and CLEMENT, Circuit Judges.

PER CURIAM:*

     Sri Lankan citizen Srisram Amaresen petitions for review of

the decision of the Board of Immigration Appeals (BIA) dismissing

his appeal from the decision of the Immigration Judge (IJ) denying

his requests for asylum, withholding of deportation, and relief

under the Convention Against Torture.    For the following reasons,

Amaresen’s petition is DENIED.




     *
      Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
      First, we will not disturb the administrative finding that

Amaresen was noncredible as a witness.1              Because Amaresen was

noncredible, his own statements and testimony about his individual

situation may be disregarded. Nothing in the record indicated that

the Sri Lankan government systematically persecutes Tamils who are

not suspected of involvement with the Liberation Tigers of Tamil

Eelam (LTTE) solely by virtue of their ethnicity or by virtue of

their area of origin.         Amaresen has failed to show that he is

entitled to asylum or withholding of deportation.2

      Second,    regarding    Amaresen’s    claim    under    the   Convention

Against Torture, apart from the nonconsideration of the documentary

evidence of country conditions in Sri Lanka, the concerns expressed

by our sister circuits in Mansour v. INS3 and Kamalthas v. INS4 were

largely absent in Amaresen’s case.         Both the IJ and BIA indicated

that they realized the different analytical frameworks for asylum

and   Convention    Against    Torture     claims,   and     the    credibility

determination relevant to Amaresen’s asylum claim also was relevant

to his Convention Against Torture claim.               Finally, while the

documentary evidence in Amaresen’s case indicates that torture

remains an issue in Sri Lanka, the Eighth Circuit has noted that


      1
          See Chun v. INS, 40 F.3d 76, 79 (5th Cir. 1994).
      2
          See Faddoul v. INS, 37 F.3d 185, 188 (5th Cir. 1994).
      3
          230 F.3d 902 (7th Cir. 2000).
      4
          251 F.3d 1279 (9th Cir. 2001).

                                     2
there is no evidence that returnees to Sri Lanka who had sought

asylum are being tortured.5     Amaresen has failed to demonstrate

that he is entitled to relief.6

     AFFIRMED.




     5
         Perinpanathan v. INS, 310 F.3d 594, 599 (8th Cir. 2002).
     6
         See Efe v. Ashcroft, 293 F.3d 899, 906-07 (5th Cir. 2002).

                                  3